El Juez Presidente Sr. Quiñones,
emitió la opinión del tribunal.
En 6 de marzo de 1886 falleció en el inmediato pueblo de Bayamón Don Manuel García Maitín, vecino y -propietario del mismo pueblo, de estado casado, con Doña Beatriz Alós de los Angeles, de la que hubo una hija legitimada por subsi-guiente matrimonio, denominada Doña Beatriz García y Alós.
Don Manuel García Maitín, falleció bajo las disposiciones de un testamento nnncupativo que otorgara en esta Capital, ante el notario de la misma Don Mauricio Guerra Mondragón, *79en 24 de noviembre ele 1873, y en eLqne instituía herederos de la mitad de sus bienes, á sus legítimos hermanos Don José, Don Angel, Doña Luisa, Doña Dominga y Doña Monserrate García Maitín, y de la otra mitad, á su hija natural reconocida Doña Beatriz; pero, como por su matrimonio con la madre de ■ésta, Doña Beatriz Alós de los Angeles, quedó aquélla legiti-mada de hecho y de derecho, adquiriendo desde entonces el carácter de heredera forzosa de su padre, solicitó con este mo-tivo su madre Doña Beatriz Alós se declarara nulo el testa-mento en cuanto á la institución de herederos, y á su 'hija Doña Beatriz única y universal heredera abintestato de. su difunto padre Don Manuel García Maitín, y así lo declaró el juez de Ia. instancia del distrito de la catedral de esta ciudad, por auto de 6 de junio del mismo año de 1866.
Iniciado pocos meses' después, á solicitücl de la misma-viuda Doña Beatriz Alós de los Angeles, el juicio necesario de testamentaría de su difunto esposo Don Manuel García Maitín, se practicaron simultáneamente el inventario y avalúo de los bienes, ascendiendo’ el caudal inventariado á la suma de 42,718 pesos 50 centavos, distribuidos en la "forma si-guiente : En parte del valor de la casa No. 29 de la calle de San José, de esta ciudad, 8,400 pesos; la hacienda de cañas nombrada “Santa Rosa,” del barrio de Juan Sánchez, de la jurisdicción de Bayamón, compuesta de 800 cuerdas de te-rreno, equivalentes á 314 hectáreas, 40 áreas, con inclusión de los terrenos denominados de San José, que formaban parte de la misma hacienda; una casa alta'y baja de habitación, tres, •casas'de trapiche cobijadas de paja, con sus enseres para la molienda,1 etc., etc., 22,915 pesos; una casa marcada con. el número 75 de la calle de San Sebastián de esta ciudad, 5,000 pesos; el ganado vacuno, 3,457 pesos 50 centavos; 7 caballos, 210 pesos; 8 carretas, 160 peso?; 3 arados, 36 pesos; los mue-bles de la casa mortuoria, 40 pesos; 118 cuerdas equivalentes •á 46 hectáreas, 37 áreas y 40 centiáreas en el “Palmar” y .sitio del “Pastillo,” 2,500 pesos. Total caudal inventariado, 42,718 pesos 50 centavos.
*80Practicado también el inventario de las dendas ascendieron éstas á la suma de 29,700 pesos 28 centavos, según detalle que se consignó en el inventario; y practicada la cuenta de liqui-dación y partición del caudal, por el partidor Don Francisco N. Peña, en unión de la viuda Doña Beatriz Alós y el curador ad litem que se nombró á la menor heredera Doña Beatriz,, Don Eduardo Bodeyro, de la que resulta que descontados del caudal inventariado ascendente, como ya se ña dicho, á 1a, suma de 42,718 pesos 50 centavos el total montante de las, deudas ascendentes á la suma de 29,700 pesos 28 centavos, quedó un líquido sobrante para la legítima de la heredera. Doña Beatriz García y Alós de 13,018 pesos 22 centavos, y para cuyo pago se le adjudicaron los bienes siguientes: En el total valor de la casa No. 75 de la calle de San Sebastián de esta ciudad 5,000 pesos; en parte del valor de la hacienda “Santa Posa” 7,822 con 22; en el valor d'e las 8 carretas 160’ pesos; los 3 arados, 36 pesos; total 13,018 pesos 22 centavos; adjudicándose los demás bienes inventariados á la viuda Doña Beatriz Alós de los Angeles para el pago de las deudas inven-tariadas. No hubo gananciales.
Aprobada la cuenta de división y partición del caudal, por auto de 4 de febrero de 1887, dictado por él mismo juez de Ia. instancia de la catedral, se protocolaron en el oficio del notario de esta Capital, Don Mauricio Guerra Mondragón, en 3 de junio del mismo año de 1887.
Doña Beatriz García y Alós contrajo luego matrimonio con Don Lorenzo B-uíz Ibarra; y habiendo ocurrido su falle-cimiento, el 28 de septiembre de 1891, sin sucesión y sin haber otorgado disposición testamentaria, solicitó su madre, Doña Beatriz Alós de los Angeles, se la declarara heredera de su difunta hija, y asi lo declaró el juzgado de Ia. instancia de la catedral por auto de 1°. de julio de 1892, “sin perjuicio de tercero y con reserva de la porción legítima correspondiente al viudo Don Lorenzo Ruiz Ibarra, en la forma y cantidad *81determinadas por el artículo 836 dél Código 'Civil entonces vigente. ’ ’
A la muerte de Doña Beatriz Car cía, no se Rizo inventario ni divisoria de sus bienes, y habiéndole cedido el viudo Don Lorenzo B>uíz Ibarra á Doña Beatriz Alós de los Angeles, las acciones y derechos que le correspondían sobre la herencia de su difunta esposa, en la suma de 8,000 pesos mejicanos,, inscribió á su favor Doña Beatriz Alós en el Registro de la-Propiedad de esta Capital, los bienes que dejara á su falle-cimiento su hija Da. Beatriz García, consistentes en la par-ticipación que le correspondiera por herencia de su padre Doni Manuel García Maitín, en la hacienda “Santa Rosa,” mon-tante á la suma de 7,822 pesos 22 centavos, y la casa No. 75 de la calle de San Sebastián de esta ciudad, que también heredara de su difunto padre Don Manuel.
De los bienes que constituían el caudal relicto al falleci-miento de Don Manuel García Maitín, y que vinieron á poder de su viuda Doña Beatriz Alós de los Angeles, unos, por adju-dicación para pago de las deudas de su difunto marido, y los otros, por herencia de su hija Doña Beatriz García, vendió la madre de ésta, Doña Beatriz Alós de los Angeles, la estancia titulada el “Bastillo” á Don Ramón'Valdés, y la casa No. 75 de la calle de San Sebastián, á Don José Caldas, habiendo arrendado también la hacienda “Santa Rosa” á Don Ignacio Rosales.
En 18 de septiembre de 1904, falleció á su vez en el pueblo de Bayamón Doña Beatriz Alós de los Angeles, viuda de Gar-cía Maitín, bajo testamento, en el cual, entre otras disposi-ciones, instituyó por heredera de una tercera parte de sus bienes, á su madre Doña Beatriz de los Angeles, viuda de Alós, residente en España, y en las otras dos terceras partes, á sus sobrinos menores de edad Da. María, Don Luis y Don Manuel Quijano y Alós, representados por su legítimo padre Don José Quijano y Lasuer.
*82Ocurrido el fallecimiento de Doña Beatriz Alós de los Angeles, como ya se lia dicho, el 18 de septiembre de 1904, á los pocos meses después, ó sea el 24 de octubre del mismo año, el abogado Don Nemesio Pérez Moris, á nombre de Doña Dominga, y Doña Monserrate García Maitín, y de Doña Ana Marién Dávila, en representación de su esposo ausente en ignorado paradero, Don Angel García Maitín, legítimos her-manos del difunto Don Manuel de los mismos apellidos, en-tabló la demanda origen de este pleito, que enmendó después ■el 28 de abril del año siguiente, en la que haciendo relación de los antecedentes expuestos, é impugnando, además, como frau-dulentas las operaciones divisorias de la testamentaría de Don Manuel García Maitín, por haberse supuesto deudas que no existían, y para cuyo pa,go se habían adjudicado ilegal-mente á la viuda la mayor parte de los bienes de la herencia, disminuidos de su verdadero valor considerablemente; y ha-ciendo uso del derecho que creían tener, con arreglo al artículo 799 del Código Civil, revisado, concordante con el 811 del antiguo, y según el cual debían estimarse reservables á su favor los bienes heredados por Doña Beatriz García y Alós, de su padre Don Manuel García Maitín y que por falleci-miento de aquélla habían pasado por ministerio de la ley á su madre Doña Beatriz Alós de los Angeles, por ser parientes dentro del tercer grado civil de la difunta Doña Beatriz Gar-cía, y de la misma línea de donde dichos bienes procedían, con-cluyó suplicando al tribunal que, teniendo por presentada dicha demanda enmendada, se sirviera- ordenar la citación personal de Don Ricardo Vela, Albacea testamentario nom-brado en primer término por Da. Beatriz Alós de los Angeles y la de Don José Quijano, en representación de sus menores hijos, instituidos herederos por dicha señora, y por edictos las de los demás herederos instituidos en el testamento, así como la de la Sucesión de José Caldas y Caldas, la del adquirente de la participación ó condominio atribuido á Doña Beatriz Alós en la casa número 29 de la calle de San José, de esta. *83Capital, y la de los demás interesados ó, adquirentes de bienes procedentes de la herencia de Don Manuel García Maitín, y en sn día declarar:
“1o. Que es nulo el testamento otorgado por Doña Beatriz Alós de los Angeles en cuanto á la disposición que hace en él de los bienes, cuya propiedad, pór ministerio de la ley, corresponde íntegramente á los hermanos legítimos sobrevivientes de Don Manuel García Maitín.
“2o. Que son propiedad de Doña Monserrate, Doña Dominga y Don Angel García Maitín los bienes heredados por Doña Beatriz Alós de su hija Doña Beatriz García y Alós, que ésta á su vez había heredado de su padre Don Manuel, según las operaciones divisorias del caudal relicto á la muerte del referido Don Manuel García Maitín, ó sea un condominio valuado en siete mil ochocientos veinte y dos pesos veinte y dos centavos en la hacienda “Santa Rosa,” ya descrita, la casa número setenta y cinco de la calle de San Sebastián, de esta Capital, ocho carretas y tres arados.
“3o. Que son nulas las operaciones particionales de la herencia de Don Manuel García Maitín, especialmente en cuanto al avalúo de bienes, omisiones én el inventario de éstos y en cuanto al inventario de deudas en aquéllos formulados con excepción de los réditos de cen-sos allí reconocidos y no redimidos, y de los gastos de entierro y testa-mentaría.
“4o. Que en consecuencia han' constituido la herencia de Doña Beatriz García y Alós y hoy corresponden á los hermanos García Maitín el dominio total de la hacienda ‘ ‘ Santa Rosa, ” y la propiedad de los demás bienes inventariados y descritos en' el hecho trece de la demanda.
“5o. Que son nulas ó han quedado resueltas desde la muerte de Doña Beatriz Alós las enagenaciones hechas por esta. señora de la estancia “El Pastillo” del condominio de la casa número veinte y nueve de la calle de San José, de esta Capital, de la casa número setenta y cinco de la calle de San Sebastián también de esta Capital, y, en general, las de los demás bienes componentes de la herencia de Don Manuel García Maitín, siendo igualmente nulos ó declarándose ■extinguidos los graváinenes que haya podido constituir sobre los referidos bienes.
“6o. Que la propiedad de estos bienes enajenados ó gravados cor-responde libre é íntegramente á los demandantes, ó sea, á los hermanos García Maitín.
*84“7o. Que están obligados los herederos de Da. Beatriz Alós á de-volver y entregar á los demandantes los bienes muebles y semovientes de la herencia de Don Manuel García Maitín, y otros ó su importe, en los términos establecidos para el usufructuario.
“8o. Que los frutos pendientes al fallecimiento de^ Doña Beatriz Alós de todos los bienes del Sr. García Maitín y las accesiones de los mismos corresponden á las demandantes.”
Los demandados Doña Beatriz de los Angeles, viuda de Alós, una de las heredera instituidas en su testamento por su hija Doña Beatriz Alós de los Angeles, la Sucesión de Don José Caldas, compuesta de sus hijos Doña Angela, Doña Carolina y Don Francisco Caldas, Don Bamón Yaldés y Don José Quijano, por su propio derecho y en representación de sus hijos menores Da. María, Don Luis y Don Manuel Quijano y Alós, por conducto de sus respectivos abogados, contestaron la demanda oponiéndose, y pidiendo se desestimara con las costas, por las razones y fundamentos legales que estimaron pertinentes á su. derecho.
Señalado día para el juicio y recibidas las pruebas, la Corte, después de oir las alegaciones de los abogados de las pactes, dictó la siguiente sentencia:
“Número 212. Monserrate García Maitín y otros v. Ricardo Vela y otros. Sobre nulidad de testamento y contrato y reivindicación de bienes. El día 3 de noviembre de 1905 se llamó este pleito para la vista por su orden de señalamiento y comparecieron las partes por medio de sus abogados y anunciaron que se encontraban listas para juicio. Acto seguido las partes hicieron sus alegaciones por su orden, presentaron sus pruebas que se practicaron debidamente, quedando pendiente sólo la declaración de un testigo. Y el día once de noviem-bre de 1905 y en corte abierta volvió á llamarse el caso, para continuar la vista y comparecieron ambas partes por medio de sus abogados y anunciaron estar listas. Acto seguido se practicó la prueba que falta-ba y las partes informaron oralmente, presentando luego sus alegatos por escrito.
“Y la corte, oídas las alegaciones, las pruebas y los informes y habiendo considerado debidamente el caso, resuelve que debe dictar como dicta su sentencia con los siguientes pronunciamientos: Que debe *85condenar como condena á los demandados herederos de Doña Beatriz Alós, á saber: Beatriz de los Angeles, viuda de Alós, y María, Luis y Manuel Quijano y Alós á que dentro de tercero día entreguen á los demandantes Monserrate y Dominga García Maitín los bienes here-dados por la dicha Señora Beatriz Alós de su hija Doña Beatriz García y Alós, bienes que á su vez había adquirido ésta á título de herencia de su padre Don Manuel García Maitín y que tienen el carácter de reservables á favor de dichos demandantes Monserrate y Dominga Gar-cía Maitín, hermanas de dicho Don Manuel García Maitín, y que han acreditado, á juicio de la corte, que son los únicos parientes del tercer grado que viven en la actualidad y que pertenecen á la línea de donde los bienes proceden.
“Y los bienes que se mandan entregar á sus legítimos dueños, son los siguientes:
“(a) Un condominio de $7,822.22 moneda-mexicana en un valor total de 22,915 mexicanos en la hacienda Santa Rosa, del barrio de Juan Sánchez, compuesta de -800 cuerdas de terreno, equivalentes á 314 hectáreas y 40 áreas, con su casa alta y baja de habitación, tres casas trapiche cobijadas de paja con sus enseres de molienda, incluyén-dose en el perímetro de la hacienda los nombrados San José, por estar formando parte de la misma, y cuya hacienda colinda por el Norte, .con la estancia Pueblo Yiejo propiedad de la Sucesión-, por el Sud, ^con la Sucesión de Anastasio Maysonet, por el Este, con la Sucesión de Antonio Cabranes y por el Oeste, Nicasio Quiñones y el río; y
“ (b) La casa número 75 de la calle de San Sebastián de esta ciudad, lindante por la derecha entrando, con Doña Antonia Loredo, por su izquierda, con el cuerpo de Guardia y por sus fondos, con el Recinto norte, valorada en cinco mil pesos.
“Y como la casa número 75 de la calle de San Sebastián que se manda devolver, fué vendida por la Doña Beatriz Alós, entréguese en vez de ella su importe, previa tasación de tres peritos., uno que desig-narán los demandantes, otros los demandados v otro la corte, aceptán-dose el dictamen de la mayoría si es que no fuera unánime y la corte resuelve además no haber lugar á conceder las otras medidas solicita-das en la demanda. Las costas se imponen á los demandados herederos de Doña Beatriz Alós.
“Líbrese ejecución para satisfacer esta sentencia que se registrará en el libro de sentencias de esta corte.
“Pronunciada en corte abierta el día 30 de marzo de 1906.
“Registrada hoy 31 de marzo de 1906. — Emilio del Toro, Juez.”
*86Contra esta sentencia interpusieron apelación el abogado Don Nemesio Pérez Moris, á nombre de las demandantes Doña Dominga y Doña Monserrate Grarcía Maitín y Doña Ana Marién Dávila, como representante de -su esposo Don Angel García Maitín, y el abogado Don Wénceslao Bosch, á nombre de la demandada Doña Beatriz de los Angeles, viuda de Alós; y elevadas á esta superioridad las- transcripciones del récord con la relación de hechos y pliegos de errores formulados por la representación de las demandantes, y el pliego de ex-cepciones de la demandada, también apelante, Doña Beatriz de los Angeles Alós, aprobados todos por el Juez de la corte sentenciadora, presentaron las partes sus respectivos ale-gatos, y se señaló día para la vista, en cuyo acto informaron los Abogados defensores de las partes, todo lo que estimaron pertinente al derecho de sus' respectivos clientes.
Sentados estos antecedentes, pasemos ahora, al examen de las cuestiones que se ventilan en estos autos, todas las cuales giran y se desenvuelven alrededor del artículo 811 del antiguo Código Civil, concordante con el 799 del Código Civil vigente. Este artículo 799 del Código Civil que nos rige, ha sido derogado por la Ley de la Asamblea Legisla-tiva aprobada en 8 de marzo de 1906; pero, esto no influye en la resolución de las cuestiones que se ventilan en este litigio por tratarse de derechos adquiridos bajo el régimen del Có-digo Civil anterior, y que no pueden considerarse extinguidos por la citada ley de la Asamblea Legislativa, porque sólo era aplicable desde la fecha de su aprobación, ó sea, desde el 8 de marzo del año próximo pasado y que no tiene efecto retroac-tivo, á tenor de lo que establece el artículo 3o. del mismo Código Civil revisado que nos rige.
Ahora bien; el artículo 811 del antiguo Código Civil, con-cordante del 799 del moderno, que ha sido derogado, decía así:
“El ascendiente que heredare de su descendiente bienes que éste hubiere adquirido por -título lucrativo de otro ascendiente, ó de un *87hermano, se halla obligado á reservar los que hubiere adquirido por ministerio de la ley, en favor de los parientes que estén dentro del tercer grado, y pertenezcan á la línea de donde los bienes procedan. ’ ’
¿Se realizan esas condiciones en el caso presente?
¿Han probado las demandantes sn derecho á tenor de las condiciones exigidas por el citado artículo 811 del antiguo Código Civil?
En cuanto á Doña Dominga y Doña Monserrate G-arcía Maitín, que son dos de las demandantes, nos parece que sí, porque respecto de ellas se dan todas las condiciones exi-gidas para la existencia de la reserva establecida por el ci-tado artículo del Código, toda vez que los bienes de que se trata fueron adquiridos por Doña Beatriz Alós de los An-geles, por ministerio de la ley, como heredera abintestato de su hija Doña Beatriz García y Alós, que los había adquirido á su vez á título gratuito, ó sea por herencia intestada, de su padre Don Manuel García Maitín, y que se ejercita el dere-cho de reserva, precisamente por dos parientes constituidos dentro del tercer grado de parentesco con Doña Beatriz Gar-cía-y Alós, á cuyo fallecimiento se originó la obligación de reservar impuesta por la ley á su madre y heredera Doña Beatriz Alós de los Angeles, y cuyos parientes pertenecen á la misma línea de que proceden los bienes que se reclaman; que son las condiciones que se requerían por el citado artículo 811 del antiguo Código Civil para que pudiera ejercitarse la reserva troncal ó lineal, que de ambas maneras la llaman los autores, establecida por primera vez en la legislación española por el artículo 811 del antiguo Código Civil, de donde pasó con el No. 799 al que en la actualidad nos rige.
Esto, por lo que respecta á las demandantes Doña Do-, minga y Doña Monserrate García Maitín; mas no sucede así. por lo que hace á su otro hermano Don Angel de los mismos apellidos, que no ha comparecido por sí, ni por médio de un representante legítimo, y cuya existencia no se ha compro-bado de una manera satisfactoria, pues habiéndose ausentado *88de esta Isla hace más de 30 años, no se ha vuelto á saber de él, ni de su paradero; y si bien lia comparecido en su represen-tación sn esposa Doña Ana Marión y Dávila, esa representa-ción no puede admitirse, porque ni la ley atribuye á la mujer casada la representación de su marido, sino en casos muy excepcionales, de los cuales no se trata en e"l presente caso, ni la habilitación que el juez le ha conferido á Doña Ana Ma-rión y que ésta acredita, no la autoriza para otra cosa, que para comparecer en juicio en su propia representación, pero nó en nombre y representación de su marido ausente, para lo cual necesitaba de una autorización especial del juez expedida con las formalidades y requisitos correspondientes.
Hay, pues, que eliminar de estos autos, á Don Angel García Maitín que no ha comparecido á ejercitar sus derechos, por sí, ni por medio de representante legítimo.
Otra cosa sucede respecto de sus hermanas Doña Dominga y Da. Monserrate García Maitín. Estas han comparecido por conducto de su abogado defensor Don Nemesio Pérez Moris, autorizado competentemente por medio de un poder en forma, otorgado á su favor en la villa y corte de Madrid, ante un notario competente, y legalizado por el representante de los Estados Unidos en aquella corte, y que han probado su de-recho por medio de sus correspondientes partidas de bautis-mo, que las acreditan como hermanas germanas del difunto Don Manuel García Maitín, y, por consiguiente, parientes den-tro del tercer grado civil con la difunta Doña Beatriz García y Alós, y que pertenecen á lá misma línea de que proceden los bienes, cuya propiedad se reclama, ó sea, á la línea paterna de la Doña Beatriz García y Alós, como hermanas de su difunto padre Don Manuel que hemos dicho antes, son las con-diciones que se requerían por el artículo 811 del Código Civil • antiguo para que naciera y pudiera ejercitarse él de-recho de la reserva troncal ó lineal de que se trata, y que sirve de base á lá' demanda establecida en estos autos.
*89Pero, ¿cuáles son, en el presente caso, los bienes qne tienen derecho á reclamar como reservables á sn favor, las deman-dantes Doña Dominga y Doña Monserrate G-arcía Mai tin?
Sobre este particular declara la sentencia pronunciada por el juez de la Corte de Distrito de San Juan, que son los que heredara Doña Beatriz Alós de los Angeles de su di7 funta hija Doña Beatriz García y Alós y que ésta había ad-quirido á su vez por herencia intestada de su difunto padre Don Manuel García Maitín; ó sea un condominio de 7, 822 pesos 22 centavos moneda mejicana en el total valor de la hacienda “Santa Posa,” radicada en el barrio de Juan Sánchez, del término municipal de Bayamón, y la casa número 75 de la calle de San Sebastián, de esta .ciudad, valorada en 5,000 pesos, pero que como esta casa había sido vendida por Doña Beatriz Alós de los Angeles se entregara por los demandados su importe, previa tasación pericial en la forma que en la misma sentencia se determina.
Empero sobre este particular de la sentencia versa pre-cisamente una de las impugnaciones más fuertes que se hacen contra ella por la representación de la demandada y apelante Doña Beatriz de los Angeles, viuda de Alós, una de las here-deras instituidas en su testamento por la difunta Doña Beatriz Alós de los Angeles.
Dice sobre este particular la ilustrada representación de dicha parte apelante en su alegato, reproduciendo lo que ya había dicho sobre el mismo asunto en su escrito de-contesta-ción á la demanda, que si bien la reservista Doña Beatriz Alós de los Angeles había sido declarada heredera abintestato de su hija Doña Beatriz García y Alós, no lo había sido en abso-luto de todos sus bienes, sino á reserva de la porción legítima que le correspondía 'al cónyuge viudo Don Lorenzo Buíz Iba-rra, sobre una tercera parte del caudal hereditario de sú difunta esposa Doña Beatriz García y Alós, y cuya porción legí-tima debía descontarse del total montante de dicho caudal hereditario, para fijar la herencia líquida que le correspondía á Doña Beatriz Alós de los Angeles, como heredera abintes-*90tata de su citada hija Doña Beatriz García y Alós, y por consi-guiente, que los bienes que en todo caso debía reservar Doña Beatriz Alós de los Angeles á los parientes dentro del tercer grado de la línea paterna de su citada bija, no eran todos los que constituían el caudal bereditario de ésta, sino la parte-líquida que le correspondiera, descontada la tercera parte que constituía la porción legítima del cónyuge viudo Don Lorenzo Ruiz Ibarra; y como esta liquidación no babía llegado nunca á practicarse, sino que Doña Beatriz Alós se babía apoderado-de todos los bienes de su bija y los babía inscrito á su nombre en el registro de la propiedad, sin determinar, como se lo ordenaba el artículo 199 de la Ley Hipotecaria en relación con el 201 del Reglamento, cuáles debían considerarse reserva-bles y su valor respectivo, resulta de allí que existe una ver-dadera confusión que no permite determinar en el presente caso, ni la cuantía, ni la especificación de los bienes que pue-dan corresponder á los reservatarios Doña Dominga y Doña Monserrate García Maitín, y que obsta, por consiguiente, para que éstas puedan ejercitar válidamente el derecho que ban ejercitado en la demanda.
Empero esta argumentación de la defensa de Doña Beatriz de los Angeles, viuda de Alós, carece de base y fundamento-sólidos.
Según el artículo 811 del antiguo Código Civil,' que ya re-gía en esta Isla en el año de 1891, cuando murió Da. Beatriz García y Alós, el ascendiente que heredaba de su descendiente, bienes qúe éste hubiere recibido á título gratuito de otro ascen-diente ó de un hermano, se bailaba obligado á reservar los que Mibiere adquirido por ministerio de la ley, en favor de los parientes dentro del tercer grado y que pertenecieran á la misma línea de donde los bienes procedían.
Según este artículo, los bienes que Doña Beatriz Alós de los Angeles estaba obligada á reservar en favor de los parien-tes dentro del tercer grado de su bija Doña Beatriz García y Alós, eran, pues, los que hubiere heredado de ésta por minis-terio de la ley, y como los bienes que heredó Doña'Beatriz *91Alós de su. Rija Doña B.eatríz García, por ministerio de la ley, eran todos los que constituían el caudal hereditario de su , dicha hija, porque como única heredera ahintestato de ésta, la heredaba en todos sus bienes por expresa disposición de la ley, sin deducción de ningún género, porque la cuota reservada al cónyuge viudo Don Lorenzo Buíz Ibarra, no le atribuía la propiedad de ninguno de esos bienes, sino el usufructo de una tercera parte de la herencia de su difunta esposa, ó sea el de-recho de percibir una tercera parte de sus frutos durante su vida, pero permaneciendo íntegra la propiedad de todos los bienes de la herencia en favor de la heredera Doña Beatriz Alós dejos Angeles, sin perjuicio del derecho de ésta para redimir la carga del usufructo, en la forma que más con-viniera á sus intereses, pero sin perjudicar en los más mínimo los derechos de los parientes, en cuyo favor debía reservar la propiedad de aquellos bienes, luego es evidente que la obli-gación de reservar impuesta por la ley á la citada Doña Beatriz Alós de los Angeles, comprendía todos los bienes que había heredado de su difunta hija Doña Beatriz García y Alós, y que eran precisamente los mismos que ésta había adquirido por herencia intestada de su padre Don Manuel García Maitín,, puesto que no se ha probado que poseyera otros más, con la sola excepción de las carretas y los arados que se le adjudi-caron en su hijuela, y que no se sabe si existían ó nó en su poder el día de su fallecimiento.
Estamos, pues, enteramente de acuerdo sobre este particular con la sentencia pronunciada por el juez de la Corte del Distrito de San Juan, al declarar que los bienes que deben entregarse á las demandantes Doña Dominga y Doña Monse-rrate García Maitín, son los que heredara Doña Beatriz Alós de los Angeles de su hija Doña Beatriz García y Alós y que ésta había adquirido á su vez por herencia intestada de- su difunto padre Don Manuel García Maitín; ó sea la casa nú-mero 75 de la calle de San Sebastián de esta ciudad, y su participación en la hacienda “Santa Rosa,” que consta acre-ditado en estos autos por los asientos del Registro de la Pro-*92piedad de esta Capital, que Doña Beatriz Alós los inscribió á sn favor por herencia abintestato de sn citada hija Da. Beatriz Grarcía y Alós.
Y no se arguya que no habiendo promovido Doña Beatriz Alós, ni las hermanas Grarcía Maitín, demandantes en este pleito, el expediente prevenido por el artículo 199 de la Ley Hipotecaria y sns concordantes del Reglamento, para hacer constar en el registro de la propiedad la, calidad de reserva-bles .de esos bienes, no pueden reclamarlos hoy con ese carác-ter; pues si bien aquel expediente tiene por objeto hacer constar en el registro cuáles son los bienes que comprende la reserva y su valor, esto no lo exige la ley como un requisito necesario para que pueda ejercitarse el derecho de la reserva por los parientes, á cuyo favor lo establece la ley, sino como una garantía que la Ley Hipotecaria ha querido establecer •en favor de los mismos reservatarios, para que los terceros que pretendan adquirir algún derecho sobre esos bienes, se-pan la calidad de reservables que tienen y la responsabilidad que puedan contraer para con la persona ó personas, á cuyo favor resulte establecida la reserva.
Es claro que si no se ha inscrito en el registro la reserva, los reservatarios no podrán ejercitar su derecho contra los terceros que hubieren adquirido los bienes como libres de quien'ó'quienes en el registro aparecían como dueños, y por •consiguiente, con derecho para trasmitírselos sin peligro de ningún género; pero esto no quiere decir que por no haber inscrito la reserva en el registro, carezcan los interesados de •acción contra el ascendiente obligado á reservar, ó sus su-cesores, en cuyo poder .se encuentren los bienes, para recla-márselos con las indenmnizaciones correspondientes en su •caso, porque aquéllos no son terceros en el sentido de la ley hipotecaria respecto de los parientes, en cuyo favor establece la ley la reserva, y es sabido que entre las partes no se ex-tingue el derecho, porque éste no se haya inscrito en el regis-tro de la' propiedad.
*93Por lo demás, ya liemos dicho y repetimos, que la inscrip-ción de la reserva en el registro no es lo que da el derecho á los parientes para reclamarla, y que reconoce su origen en la ley misma, sino la garantía que la Ley Hipotecaria establece en favor de los reservatarios, para hacer efectivo su derecho en perjuicio de tercero; y por consiguiente, aunque la reserva no se haya inscrito, ni se hayan cumplido los demás requisitos que la Ley Hipotecaria establece para hacerla constar en el registro, esto no obsta para que las hermanas Doña Dominga y Doña Monserrate G-arcía Maitín puedan hacer valer su de-recho contra Doña Beatriz Alós de los Angeles y sus sucesores en el presente caso.
Otro de los argumentos que se deducen por la defensa de la apelante Doña Beatriz de los Angeles, viuda de Alós, contra la demanda de Doña Dominga y Doña Monserrate García Mai-tín, y por consiguiente, contra la sentencia dictada en estos autos por la Corte de Distrito de San Juan, que en este ex-tremo accede á las pretensiones de las demandantes, es el que se refiere á la extinción, por prescripción, del derecho de reserva que ejercitan dichas hermanas, por no haberlo recla-mado durante todo el tiempo transcurrido desde el 28 de sep-tiembre de 1891, en que murió Doña Beatriz García y Alós, y en que nació el derecho de reserva á favor de los parientes dentro del tercer grado de la Doña Beatriz por la línea pa-terna, hasta el 29 de octubre -de 1904, en que se presentó la demanda en este pleito, ó sea durante más de 14 años, tiempo más que suficiente para que deba considerarse extinguida por prescripción la acción deducida por las demandantes, á tenor de lo preceptuado por el artículo 1957 del Código Civil Es-pañol, reformado por la O. G. de 4 de abril de 1899, en har-monía con el artículo 1963.de dicho Código Civil Español.
Es decir, que se supone extinguida por prescripción la ac-ción deducida por Doña Dominga y Doña Monserrate García Maitín por no haber hecho uso de la reserva en un período *94mucho mayor de los seis años que fijó la Orden General de 4 de abril de 1899 para la prescripción ordinaria del dominio y demás derechos reales sobre bienes inmuebles.
Empero esta excepción, que ha sido propuesta por primera vez en el alegato presentado ante esta Corte Suprema por la representación de la apelante Doña Beatriz de los Angeles Alós, no puede tomarse en consideración, toda vez que no ha-biendo sido alegada oportunamente en el escrito de contesta-ción á la demanda, en la forma y de la manera prescritas por el artículo 128 del vigente Código de Enjuiciamiento Civil, no puede ser discutida ni resuelta en esta segunda instancia.
En el inferior se alegó sí repetidas veces por las defensas de los demandados, que ni Doña Dominga, ni Doña Monserrate García Maitín, ni su otro hermano Don Angel, se habían cuidado nunca de exigir la constitución de la hipoteca y la ins-cripción de la reserva en el -registro de la propiedad, á tenor de lo establecido en los artículos 168 y 199 de la Ley Hipo-tecaria y sus concordantes desde el 201 al 206 del Reglamento; pero esto para combatir la eficacia que pudiera tener el de-recho de reserva ejercitado en la demanda por los hermanos García Maitín, contra los terceros que de buena fe, é igno-rando que los bienes tuvieran la calidad de reservables, por no haberse hecho constar en el registro, hubieran adquirido algún derecho sobre ellos; pero nó para impugnar la de-manda, en el sentido de haber prescrito la acción en ella de-ducida, por no haberla ejercitado los demandantes, dentro de los 14 años transcurridos desde el fallecimiento de Doña Beatriz García y Alós, en 28 de septiembre de 1891, en que nació la obligación de reservar impuesta por la ley á su madre Da. Beatriz Alós de los Angeles, al aceptar la herencia intestada de su hija, hasta la presentación de lá demanda en 12 de no-viembre de 1904, tiempo más que suficiente para estimar pres-crita la acción, con. arreglo á la Orden General de 4 de abril de 1899, que fijó en seis años el tiempo para la prescripción ordinaria del dominio y demás derechos reales sobre bienes *95inmuebles, y por consiguiente, para la extinción de los mis-mos derechos por prescripción cuando no se ejercitaban dentro de igual término, que es lo que se alega por la repre-sentación de la demandada y apelante Doña Beatriz de los Angeles, viuda de Alós.
Empero supongamos que pudiera discutirse en esta se-gunda instancia aquella excepción no propuesta en la pri-mera; aun así, no podría ser admitida para desestimarse la demanda.
No puede confundirse la prescripción como medio de ad-quirir el dominio con la prescripción como medio de per-derlo. Para lo primero, -bastaba, con arreglo al artículo 1957 del Código Civil antiguo, la posesión con buena fe y justo título, por el término de 10 años entre presente y 20 entre ausentes, mas para lo segundo, ó sea, para que se entendiera prescrita la acción, era necesario que hubieran transcurrido 30 años sin haberla ejercitado el dueño del inmueble, con arreglo al artículo 1963 del propio Código. Pero como podía suceder que durante el transcurso de este último término, un tercero hubiera adquirido el dominio por la posesión de 10 años entre presentes ó 20 entre ausentes, con buena fe y justo título, á tenor de lo prescrito en el artículo 1957, en este caso es claro que el verdadero dueño habría perdido su derecho por no haberlo ejercitado durante aquel tiempo y que no po-dría invocar á su favor el precepto del artículo 1963 para pretender que su acción no se entendiera prescrita por no haber tanscurrido los 30 años.
Por eso el artículo 1963 que acabamos de citar, después de consignar en su primer párrafo, que las acciones reales sobre bienes inmuebles prescriben á los 30 años, en su se-gundo apartado establece la salvedad de que, esto debe en-tenderse sin perjuicio de lo establecido para la adquisición del dominio y demás derechos reales por prescripción; alu-diendo seguramente al artículo 1957 que fijaba 10 en años entre presentes y 20-entre ausentes, con buena fe y justo *96título, el tiempo para la prescripción ordinaria del dominio y demás derechos reales sobre bienes inmuebles.
Pero vino luego la Orden General de 4 de abril de 1899r que modificó el artículo 1957 del Código Civil, reduciendo á 6 años entre presentes y ausentes, el término para la pres-cripción ordinaria del dominio y demás derechos reales, con buena fe y justo título, pero sin modificar, ni alterar en lo más mínimo el otro artículo 1963 que fijaba para la prescrip- ' ción de las acciones reales sobre bienes inmuebles el término de 30 años, el que continuó vigente, aunque siempre con la salvedad establecida en su segundo apartado, respecto á lo dispuesto sobre la adquisición del dominio y demás derechos reales por prescripción, salvedad que, después de la publi-cación de la citada Orden General, es claro que debía en-tenderse en relación á lo establecido por la misma sobre la adquisición del dominio y demás derechos reales sobre bienes inmuebles, por la posesión de 6 años con buena fe y justo título; pero como en el presente caso no se alega la prescrip-ción como medio de adquirir el dominio, ni ningún otro de-recho real, sino la prescripción de la acción real de dominio que se ejercita en la demanda, tenemos entonces que las de-mandantes Doña Dominga y Doña Monserrate García Maitín no han perdido por prescripción la acción de dominio que ejer-citan en su demanda, toda vez que desde el año de 1891, en que murió Doña Beatriz García y Alós y la heredó su madre Doña Beatriz Alós de los Angeles, naciendo en ésta la obligación de reservar que le imponía el artículo 811 del Código Civil, que entonces regía, hasta el día en que se presentó la demanda, no han transcurrido los 30 años que'fijaba el artículo 1963 del antiguo Código, concordante con el 1864 del vigente, para la prescripción de la acción de dominio y demás derechos reales.
Esto sentado, pasemos ahora á ocuparnos de las otras cuestiones que se plantean en su alegato por la representa-ción de las apelantes Doña Dominga y Doña Monserrate Gar-*97cía Maitín, que por haber sido propuestas y disentidas opof-tunamente en la Ia. instancia, pueden ser discutidas y resuel-tas en la presente.
Impugnan dichas apelantes la sentencia, entre otras ra-zones, por haberse limitado el juez á declarar que debían en-tregarse á las demandantes, sólo los bienes que había here-dado Doña Beatriz García y Alós de su padre Don Manuel García Maitín, ó sea, los que se le habían adjudicado en su hijuela, montantes á la suma de 13,018 pesos 22 centavos, que-se describen en la misma sentencia, y no todos los demás que-constituían el caudal de-Don Manuel García Maitín, que según sostienen las demandantes, habían pasado sin deducción de ninguna especie, á su hija Doña Beatriz, por ministerio de la ley. Mas como para esto sería necesario anular y dejar sin efecto las operaciones testamentarias practicadas al falleci-miento de Don Manuel García Maitín, que fueron aproba-das por auto del juez de Ia. instancia de la catedral de esta ciudad, de 4 de febrero de 1887, y esto no pueden pretenderlo las demandantes Doña Dominga y Doña Monserrate García Maitín, porque habiendo quedado ejecutoriadas aquellas par-ticiones por haber transcurrido los 4 años que establecía al ar-tículo 1074 del Código Civil entonces vigente, para que hu-bieran podido ser impugnadas por la única persona que podía hacerlo, que lo era la heredera Doña Beatriz García y Alós, y ésta no lo verificó nunca, ni antes, ni después de haber con-traído matrimonio con Don Lorenzo Ruiz Ibarra , el que hu-biera podido hacerlo en representación de los derechos de su esposa, es claro que, esas operaciones particionales de la tes-tamentaría de Don Manuel García Maitín, no pueden ser im-pugnadas hoy por las demandantes, que al fallecimiento de su hermano Don Manuel, y al ser aprobadas dichas particiones, no habían adquirido todavía ningún derecho de reserva sobre sus bienes, toda vez que ni se había publicado el Código Civil que la estableció por primera vez, en su artículo 811, y que no comenzó á regir en esta isla hasta el año de 1889, ni todavía en esta fecha había nacido para ellas aquel derecho, puesto *98que no lo vinieron á adquirir hasta el 28' ele septiembre de 1891, en que ocurrió el fallecimiento intestado de su sobrina Doña Beatriz García, y que pasaron sus bienes á su madre Doña Beatriz Alós de los Angeles, desde cuya fecha, hasta la interposición de la demanda, han transcurrido cerca de 14 años, tiempo más que suficiente para la prescripción de la ac-ción de nulidad de los contratos, que sólo duraba 4 años, con arreglo al artículo 1301 del Código Civil antiguo, caso de que en aquella fecha hubieran podido impugnar las particiones, que habían quedado ejecutoriadas por el consentimiento de la única persona que podía combatirlas. .
Tampoco tienen más valor las alegaciones que se hacen por las demandantes y apelantes, para combatir las ventas y demás contratos celebrados por Doña Beatriz Alós de los Angeles, respecto de los bienes heredados por Da. Beatriz García de su padre Don Manuel García Maitín, y que tenían realmente la calidad de reservables en favor de las deman-dantes, así como respecto de 'todos los demás bienes que se adjudicaron á Doña Beatriz Alós de los Angeles para el pago de las bajas de la testamentaría de su difunto esposo, toda vez que, no habiendo practicado las demandantes gestión al-guna para la inscripción de la reserva en el registro de la pro-piedad, no puede perjudicar á los terceros que adquirieron esos bienes de Doña Beatriz Alós de los Angeles, que los tenía inscritos á su nombre, y que podía, por consiguiente, trasmi-tírselos sin ninguna responsabilidad, á tenor de lo.que prescribe el artículo 34 de la Ley Hipotecaria que nos rige, salvo la obligación impuesta á la reservista Doña Beatriz Alós, de indemnizar á' los reservatarios del valor de los bienes que hubiere enajenado, á tenor de lo prescrito sobre el particular por 'el artículo 38 de la misma ley, del cual ha hecho el juez de la Corte de Distrito de San Juan justa aplicación en su sentencia, al disponer que los demandados, herederos de Doña Beatriz Alós de los Angeles, indemnicen á las demandantes 'Doña Dominga y Doña Monse'rrate García Maitín, del valor de la casa número 75 de la calle de San Sebastián, que no puede *99serles devuelta por haberla enajenado la expresada Doña Beatriz á Don José Caldas, cuyo título no puede revocarse por haberlo adquirido de quién en el registro aparecía con de-recho para trasmitírselo.
Otro tanto es de decirse respecto á la declaratoria de nulidad que pretenden las demandantes, del testamento bajo que falleció Doña Beatriz Alós de los Angeles, por haber dis-puesto en él de bienes que no le correspondían en propiedad; pues aparte de que no es cierto el hecho en que se funda esta alegación, porque Doña Beatriz Alós no ha dispuesto en favor de persona alguna de los bienes en que consiste la reserva, ni aunque lo hubiere hecho, sería esto motivo bastante para pe-dir la nulidad de un testamento otorgado con todas las solem-nidades legales, máxime cuando no tienen absolutamente nin-gún título para impugnar su validez, toda vez que ni son pa-rientes de la testadora Doña Beatriz Alós, con derecho para sucederle en el todo.ó en parte de sus bienes, ni tienen ningún otro interés legítimo para combatir la eficacia de sus dis-posiciones. ^
Contestadas las principales objeciones que se han estable-cido contra la sentencia pronunciada en estos autos por la Corte de Distrito de San Juan, entiende este tribunal que debe confirmarse la expresada sentencia en todas sus partes, sin especial condenación de costas en el presente recurso.

Confirmada. '

Jueces concurrentes: Sres. Hernández, Figueras, Mac-Leary y Wolf.